DETAILED ACTION
In response to the Amendments filed on January 5, 2021, claim 1 is amended and claims 4-6 and 15-17 are cancelled. Currently, claims 1-3 and 7-14 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in alternative, under 35 U.S.C. 103 as being obvious over Adams (US Pub. No. 2013/0123743 A1).
Claim 1. Adams discloses a method comprising: 
detecting, by an infusion system (i.e., medical system such as that of Fig. 11), that an accessory (i.e., tubing set) has been coupled to the infusion system ([0071]; i.e., via sensors 1150), the infusion system being configured to administer medication to a patient ([0071]; i.e., since tubing set is connecting at least one infusion pump to manifold housing 1110 for delivering drug to a patient using the system) and comprising at least one data processor (108) ([0055]), a memory (i.e., memory storing the programming) ([0055]), and a display for rendering a graphical user interface ([0071]; i.e., display for outputting the tubing detection information), the infusion system initially 
wherein the accessory is a tubing set (i.e., tubing set) through which the medication flows to the patient, wherein the tubing set is directly attached to the infusion system and is associated with a different mode of operation for the infusion system ([0068]; i.e., normal operation under operating parameters of another tubing set, for example delivering intravenously for a tubing set coupled to intravenous drug vs delivering epidurally for a tubing set coupled to epidural drug), wherein the different mode of operation requires changes to at least one of: operating parameters for the infusion system ([0068]-[0069]) or elements within the graphical user interface; and 
automatically causing the infusion system to cease pumping of a drug to the patient through the tubing set based on detecting that the tubing set itself has been misconnected with the infusion system ([0073]; i.e., since system 1100 generate an alarm signal from each sensor 1150 before incompatible or adverse drug is delivered to a patient via medical tubing IT to indicating that medical tubing IT coupled to such drug is erroneously connected to system 1100, therefore instead of entering the normal operation of the tubing set with the incompatible or adverse drug, system 1100 automatically cease normal operation and enter an alert operation, see also [0069] and Fig. 10). 


before the drug is delivered to the patient so as to prevent incompatible or adverse drug from being delivered to the patient. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Adams with the step of automatically causing the infusion system to cease pumping of a drug to the patient through the tubing set based on detecting that the tubing set itself has been misconnected with the infusion system as required by the amended claims since Adams discloses that the generation of alarm signal based on system 1100 being erroneously connected to the wrong pump and drug type is how the system 1100 is automatically stopping pumping of the intravenous drug to the patient (since lines 16-17 explicitly recite: the alarm could be generated before the incompatible drug is delivered to the patient) based on detecting of the tubing set itself have been misconnected with system 1100 since the connection of tubing set to system 1100 that is a designated for epidural delivery to a pump with intravenous 
Claim 2. Adams discloses the method of claim 1, wherein the step of detecting comprises: detecting that the accessory is physically connected to the infusion system ([0071]; particularly, lines 29-33).  
Claim 3. Adams discloses the method of claim 1, wherein the step of detecting comprises: initiating wireless communication between the accessory and the infusion system ([0071]; i.e., light is a wireless transmitted signals).
Claim 7. Adams discloses the method of claim 1, wherein the step of coupling of the accessory to the infusion system is detected by an optical sensor (1150) integrated into the infusion system ([0071]) initiating wireless communication between the accessory and the infusion system ([0071]; i.e., wireless transmitted signals).
Claim 8. Adams discloses the method of claim 7, wherein the optical sensor detects a bar code or optical pattern on the accessory ([0071]-[0072]; i.e., optical pattern).
Claim 9. Adams discloses the method of claim 1, wherein the coupling of the accessory to the infusion system is detected by a switch (i.e., pressure sensor) that is triggered upon mechanically coupling the accessory to the infusion system ([0069]). 
Claim 10. Adams discloses the method of claim 1, wherein the coupling of the accessory to the infusion system is detected via electromagnetic fields or electromagnetic induction ([0071]-[0072]; i.e., via photosensors).
Claim 11. Adams discloses the method of claim 1, wherein the step of associating comprises: polling a remote computing device ([0073]; i.e., computer) to receive data to 
Claim 12. Adams discloses the method of claim 11, further comprising: receiving data from the remote computing device specifying parameters or restrictions regarding the administration of medication to the patient, wherein the associated different mode of operation takes into account the specified parameters or restrictions ([0073]; i.e., to prevent incompatible or adverse drugs being delivered to the patient). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub. No. 2013/0123743 A1) in view of Evans (US Pub. No. 2001/0056258 A1).
Claims 13 and 14. Adams discloses the method of claim 12, wherein Adams further discloses an automated and safe system for delivering medication to the patient ([0008]) with an relatively easy and efficient way to organize infusion sets and providing compatibility verification to a medical practitioner utilizing systems 1100 so as to preventing erroneous delivery of an incompatible or adverse drug to a patient ([0073]), but does not explicitly disclose that the parameters regarding administration of medication to the patient comprise a prescription for the patient (as per claim 13) or that the restrictions regarding administration of medication to the patient are associated with allergies of the patient (as per claim 14). However, Evans also a method of using an infusion system, wherein the infusion system comprises a remote computing device ([0072]) and that the method of operating the infusion system include polling the remote computing device to receive data associated to the detected accessory with the different mode of operation ([0072]-[0073], [0086]), receiving data from the .

Response to Arguments
With respect to the previous 35 U.S.C. 112 rejections, the amendments to the claims are considered sufficient to clarifying the previous issues of new matter and confusion. Therefore, the previous 35 U.S.C. 112 rejections are hereby withdrawn.

Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
automatically causing on lines 11-14 of claim 1 on pgs. 4-5 is not persuasive. First, it is noted that the previous Office Action cited [0069] and [0073] of Adams for support. However, examiner agrees with applicant that Adams discloses medical tubing IT is connected to system 1100 in order for Adams to determine compatibility of the drug. However, such connection is not a proper connection because Adams explicitly discloses a connection of an illuminated medical tubing IT fluidly coupled to an infusion pump with an incompatible drug to an infusion system is an erroneous connection in [0073], see in particular lines 12-17 of [0073]. Therefore, since Adams discloses “erroneously connected,” medical tubing IT is misconnected (consistent with the provided definition on pgs. 5-6). See above rejection for additional details for the amended limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the tubing set itself is misconnected in a different way from the erroneous connection of Adams) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, as explained during the interview, applicant is advised to cite to support in the instant disclosure for this distinction so as to avoid any issue of new matter. However, applicant is advised that Adams also explicitly discloses that the alert operation also include flashing or patterned illumination for other problems with the tubing set including specifically a pattern for indicate an improperly connected tubing set (lines 21-23 of [0069]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783